DETAILED ACTION

The present application 17/192,449, filed on 03/04/2021, is being examined under the first inventor to file provisions of the AIA .  A preliminary amendment filed on 05/03/3021 has been acknowledged. Claim 1 is canceled. New claims 2-21 are added. Claims 2-21 are pending.
Drawings
2	The drawings received on 03/04/2021 are accepted by the Examiner.
			 	      
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Review under 35 USC § 101
4.	Claims 2-21 are directed to a process, an article of manufacture and a machine have been reviewed.  Claims 2-19 are appeared to be in one of the statutory categories [e.g. a process], the process is a method of animating data visualizations at a dashboard. Claims 2-19 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claim 21 is appeared to be in one of the statutory categories [e.g. an article of Manufacture]. Claim 21 recites a non-transitory computer-readable medium storing code for animating data visualizations at a dashboard. Claim 20 is appeared to be in one of the statutory categories [e.g. Machine], the apparatus in claim 20 comprising a processor, memory in electronic communication with the processor and instructions stored in the memory and executable by the processor to cause the apparatus to animate data visualizations at a dashboard. Claim 20 does not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claim 21 does not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 2-21 are qualified as eligible subject Matter under 35 USC 101.

					Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obvious double patenting over claims 1-20 of Patent No.: US 10,963,477 B2. The subject matter claimed in the instant application is disclosed in the Patent No.: US 10,963,477 B2.   For example:

Patent No.: US 10,963,477 B2
Instant  Application: 17/192,449

1. A method of animating data visualizations at a live dashboard builder engine, the method comprising:
 receiving a first user input signal indicating a first set of data filtering criteria, wherein the first user input signal triggers generation of a first query comprising the first set of data filtering criteria; querying for a first set of data from one or more read-only pre-packaged data sets stored in a general-purpose memory caching system associated with the live dashboard builder engine based at least in part on the first query; 
displaying, in a user interface, an animated widget comprising a first visual organization of the queried first set of data; 
receiving a second user input signal indicating a second set of data filtering criteria, wherein the second user input signal triggers generation of a second query comprising the second set of data filtering criteria; querying for a second set of data from the one or more read-only pre-packaged data sets stored in the general-purpose memory caching system associated with the live dashboard builder engine based at least in part on the second query; determining an animation sequence for morphing the animated widget from the first visual organization of the queried first set of data to a second visual organization of the queried second set of data based at least in part on the second set of data, wherein the animation sequence comprises a plurality of intermediate visual organizations between the first visual organization and the second visual organization, each intermediate visual organization of the plurality of intermediate visual organizations associated with a relative timestamp within the animation sequence; and morphing the animated widget from the first visual organization to the second visual organization according to the determined animation sequence.
15. An apparatus for animating data visualizations at a live dashboard builder engine, comprising: a processor; memory in electronic communication with the processor; instructions stored in the memory and executable by the processor to cause the apparatus to; receive a first user input signal indicating a first set of data filtering criteria, wherein the first user input signal triggers generation of a first query comprising the first set of data filtering criteria; query for a first set of data from one or more read-only pre-packaged data sets stored in a general-purpose memory caching system associated with the live dashboard builder engine based at least in part on the first query; display, in a user interface, an animated widget comprising a first visual organization of the queried first set of data; receive a second user input signal indicating a second set of data filtering criteria, wherein the second user input signal triggers generation of a second query comprising the second set of data filtering criteria; query for a second set of data from the one or more read-only pre-packaged data sets stored in the general-purpose memory caching system associated with the live dashboard builder engine based at least in part on the second query; determine an animation sequence for morphing the animated widget from the first visual organization of the queried first set of data to a second visual organization of the queried second set of data based at least in part on the second set of data, wherein the animation sequence comprises a plurality of intermediate visual organizations between the first visual organization and the second visual organization, each intermediate visual organization of the plurality of intermediate visual organizations associated with a relative timestamp within the animation sequence; and morph the animated widget from the first visual organization to the second visual organization according to the determined animation sequence.
18. A non-transitory computer-readable medium storing code for animating data visualizations at a live dashboard builder engine, the code comprising instructions executable by a processor to: receive a first user input signal indicating a first set of data filtering criteria, wherein the first user input signal triggers generation of a first query comprising the first set of data filtering criteria; query for a first set of data from one or more read-only pre-packaged data sets stored in a general-purpose memory caching system associated with the live dashboard builder engine based at least in part on the first query; display, in a user interface, an animated widget comprising a first visual organization of the queried first set of data; receive a second user input signal indicating a second set of data filtering criteria, wherein the second user input signal triggers generation of a second query comprising the second set of data filtering criteria; query for a second set of data from the one or more read-only pre-packaged data sets stored in the general-purpose memory caching system associated with the live dashboard builder engine based at least in part on the second query; determine an animation sequence for morphing the animated widget from the first visual organization of the queried first set of data to a second visual organization of the queried second set of data based at least in part on the second set of data, wherein the animation sequence comprises a plurality of intermediate visual organizations between the first visual organization and the second visual organization, each intermediate visual organization of the plurality of intermediate visual organizations associated with a relative timestamp within the animation sequence; and morph the animated widget from the first visual organization to the second visual organization according to the determined animation sequence.





2. A method of animating data visualizations at a dashboard, the method comprising: 
receiving a first user input signal indicating a first set of data filtering criteria, wherein the first user input signal triggers generation of a first query comprising the first set of data filtering criteria; 
obtaining a first set of data from one or more data sets stored in memory associated with the dashboard based at least in part on the first query; 


displaying, in a user interface, a first image representing a first visualization of the first set of data; 
receiving a second user input signal indicating a second set of data filtering criteria, wherein the second user input signal triggers generation of a second query comprising the second set of data filtering criteria; obtaining a second set of data from the one or more data sets stored in the memory associated with the dashboard based at least in part on the second query; and using an animation sequence to transition from the first image representing the first visualization to a second image representing a second visualization of the second set of data, wherein the animation sequence is based at least in part on the first set of data and the second set of data and the animation sequence comprises one or more intermediate frames between the first image and the second image.









20. An apparatus for animating data visualizations at a dashboard, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a first user input signal indicating a first set of data filtering criteria, wherein the first user input signal triggers generation of a first query comprising the first set of data filtering criteria; obtain a first set of data from one or more data sets stored in a second memory associated with the dashboard based at least in part on the first query; 

display, in a user interface, a first image representing a first visualization of the first set of data; receive a second user input signal indicating a second set of data filtering criteria, wherein the second user input signal triggers generation of a second query comprising the second set of data filtering criteria; obtain a second set of data from the one or more data sets stored in the second memory associated with the dashboard based at least in part on the second query; and use an animation sequence to transition from the first image representing the first visualization to a second image representing a second visualization of the second set of data, wherein the animation sequence is based at least in part on the first set of data and the second set of data and the animation sequence comprises one or more intermediate frames between the first image and the second image.










21. A non-transitory computer-readable medium storing code for animating data visualizations at a dashboard, the code comprising instructions executable by a processor to: receive a first user input signal indicating a first set of data filtering criteria, wherein the first user input signal triggers generation of a first query comprising the first set of data filtering criteria; obtain a first set of data from one or more data sets stored in memory associated with the dashboard based at least in part on the first query; 

display, in a user interface, a first image representing a first visualization of the first set of data; receive a second user input signal indicating a second set of data filtering criteria, wherein the second user input signal triggers generation of a second query comprising the second set of data filtering criteria; 






obtain a second set of data from the one or more data sets stored in the memory associated with the dashboard based at least in part on the second query; and use an animation sequence to transition from the first image representing the first visualization to a second image representing a second visualization of the second set of data, wherein the animation sequence is based at least in part on the first set of data and the second set of data and the animation sequence comprises one or more intermediate frames between the first image and the second image.


 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 2, 3, 7, 10, 14-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boxiel et al. (US 2009/0096812 A1), hereinafter Boxiel.
Referring to claims 2, 20 and 21, Boixel discloses a method of animating data visualizations at a dashboard (See para. [0002], para. [0008] and para. [0012], a business intelligence application tool to provide visualization animation at business performance dashboards), the method comprising: 
receiving a first user input signal indicating a first set of data filtering criteria (See para. [0011], receiving a user input to focus on a selected portion of the data), wherein the first user input signal triggers generation of a first query comprising the first set of data filtering criteria (See para. [0035], para. [0043], the user selects a region to filter out all of the unselected regions as a query, the system receives the selected region as the user query, the selected region can be a country or other geographic region in a geographic map, also note in para. [0044], the application tool provides criterions including dropping down options);
obtaining a first set of data from one or more data sets stored in memory associated with the dashboard based at least in part on the first query (See para. [0035], the system obtains the selected region data in response to the query);
 displaying, in a user interface, a first image representing a first visualization of the first set of data (See para. [0035] and para. [0046], the system displays a first highlighting or drawing attention to the region in a first visualization, the first visualization can be a chart, table or map representing the first data set on a display screen);
 receiving a second user input signal indicating a second set of data filtering criteria, wherein the second user input signal triggers generation of a second query comprising the second set of data filtering criteria (See para [0043], para. [0047], the user can initiate a second selection [e.g. a second selected region] which is like the first selected region); 
obtaining a second set of data from the one or more data sets stored in the memory associated with the dashboard based at least in part on the second query (See para. [0047] and Figure 2 the application tool retrieves a second data set associated with a second visualization); and
 using an animation sequence to transition from the first image representing the first visualization to a second image representing a second visualization of the second set of data (See para. [0049]-para.[0052] and Figure 2, after retrieving the first and second data sets, the application tool identifies a first region or a first set of polygons representing the first data to be morphed and retrieves the data corresponding to selected regions(s) from the first data set to form the first set of polygons to be morphed, the application tool continues to match a second set of polygons represents the second data set with the first set of polygons representing the first data set, for example, a bar in a bar chart representing sales data in France is matched with a pie slice in a pie chart also representing sales data for France, the application tool animating each stage of the morphing from the first set of polygons into the second set of polygons in the display screen at a given speed or a logarithmic speed from the fastest to the slowest), wherein the animation sequence is based at least in part on the first set of data and the second set of data and the animation sequence comprises one or more intermediate frames between the first image and the second image (See para. [0050]-[0053], the application tool animating each stage of the morphing from the first set of polygons into the second set of polygons in the display screen at a given speed or a logarithmic speed from the fastest to the slowest, the application tool also creates intermediate polygons and displays at each stage of the morphing, presenting an animation to the user as the morphing occurs, the animation performed on the display screen contains a set of number of animation frames, the set of frames in an automatically computed number to obtain a good animation speed).
As to claim 3, Boixel discloses wherein the first visualization, the second visualization, or both comprise a bar chart (See para. [0048], the first visualization may be a bar chart of a data set, and the second visualization may also be a bar chart but of a different second data set).
As to claim 7, Boixel discloses updating a third image representing a third visualization of a third set of data based at least in part on obtaining the second set of data (See para. [0063] and para. [0065], a similar morphing process is repeated when the user desires to change the visualization from tree chart 610 into another visualization type selected in drop-down menu 615, such as a pie chart. Tree chart 610 is faded out of the display screen and region 605 is morphed into a pie slice. FIG. 7 illustrates the intermediate visualizations produced when morphing region 605. Region 605 is morphed into a series of intermediate polygons such as set of intermediate polygons 705 in intermediate visualization 710 shown on display screen 700. Another visualization of the same data set can be selected by the user in drop-down menu 815, such as a line chart. Pie chart 805 is faded out of display screen 800 and pie slice 810 is morphed into a section of a line chart. FIG. 9 illustrates the intermediate visualizations produced when morphing region 810. Region 810 is morphed into a series of intermediate polygons such as set of intermediate polygons 905 in intermediate visualization 910 shown on display screen 900).
As to claim 10, Boxiel discloses determining the one or more intermediate frames for the animation sequence based at least in part on the first set of data, the second set of data, or both (See para. [0050]-[0053], the application tool animating each stage of the morphing from the first set of polygons into the second set of polygons in the display screen at a given speed or a logarithmic speed from the fastest to the slowest, the application tool also creates intermediate polygons and displays at each stage of the morphing, presenting an animation to the user as the morphing occurs, the animation performed on the display screen contains a set of number of animation frames, the set of frames in an automatically computed number to obtain a good animation speed).
As to claim 14, Boixel discloses wherein the one or more intermediate frames provide a visual appearance that the first image evolves smoothly into the second image during the animation sequence (See para. [0050]-[0053], the application tool animating each stage of the morphing from the first set of polygons into the second set of polygons in the display screen at a given speed or a logarithmic speed from the fastest to the slowest, the application tool also creates intermediate polygons and displays at each stage of the morphing, presenting an animation to the user as the morphing occurs, the animation performed on the display screen contains a set of number of animation frames, the set of frames in an automatically computed number to obtain a good animation speed).
As to claim 15, Boixel discloses receiving a third user input signal indicating a display option for the user interface; and triggering a change to the second image representing the second visualization of the second set of data in response to the indicated display option See para. [0063] and para. [0065], a similar morphing process is repeated when the user desires to change the visualization from tree chart 610 into another visualization type selected in drop-down menu 615, such as a pie chart. Tree chart 610 is faded out of the display screen and region 605 is morphed into a pie slice. FIG. 7 illustrates the intermediate visualizations produced when morphing region 605. Region 605 is morphed into a series of intermediate polygons such as set of intermediate polygons 705 in intermediate visualization 710 shown on display screen 700. Another visualization of the same data set can be selected by the user in drop-down menu 815, such as a line chart. Pie chart 805 is faded out of display screen 800 and pie slice 810 is morphed into a section of a line chart. FIG. 9 illustrates the intermediate visualizations produced when morphing region 810. Region 810 is morphed into a series of intermediate polygons such as set of intermediate polygons 905 in intermediate visualization 910 shown on display screen 900).

As to claim 16, Boxiel discloses receiving a third user input signal indicating a third set of data filtering criteria, wherein the third user input signal triggers generation of a third query comprising the third set of data filtering criteria (See para. [0035], para. [0043], the user selects a region to filter out all of the unselected regions as a query, the system receives the selected region as the user query, the selected region can be a country or other geographic region in a geographic map, also note in para. [0044], the application tool provides criterions including dropping down options); obtaining a third set of data from the one or more data sets stored in the memory associated with the dashboard based at least in part on the third query See para. [0035], the system obtains the selected region data in response to the query); and using an additional animation sequence to transition from the second image representing the second visualization to a third image representing a third visualization of the third set of data (See para. [0063] and para. [0065], a similar morphing process is repeated when the user desires to change the visualization from tree chart 610 into another visualization type selected in drop-down menu 615, such as a pie chart. Tree chart 610 is faded out of the display screen and region 605 is morphed into a pie slice. FIG. 7 illustrates the intermediate visualizations produced when morphing region 605. Region 605 is morphed into a series of intermediate polygons such as set of intermediate polygons 705 in intermediate visualization 710 shown on display screen 700. Another visualization of the same data set can be selected by the user in drop-down menu 815, such as a line chart. Pie chart 805 is faded out of display screen 800 and pie slice 810 is morphed into a section of a line chart. FIG. 9 illustrates the intermediate visualizations produced when morphing region 810. Region 810 is morphed into a series of intermediate polygons such as set of intermediate polygons 905 in intermediate visualization 910 shown on display screen 900).

As to claim 17, Boxiel discloses wherein the first set of data filtering criteria comprises a value or a range of values of at least one dimension for the first set of data and the second set of data filtering criteria comprises a value or a range of values of at least one dimension for the second set of data (See para. [0035], para. [0043], the first set of data filtering criteria and the second set of data filtering criteria can be a region, e.g. a country or other geographic region in a geographic map).
As to claim 18, Boxiel discloses receiving a third user input signal comprising a user selection of one or more segments of the second visualization; identifying a subset of the second set of data corresponding to the one or more segments of the second visualization; and using an additional animation sequence to transition from the second image representing the second visualization to a third image representing a third visualization of the identified subset of the second set of data based at least in part on the identified subset of the second set of data (See para. [0063] and para. [0065], a similar morphing process is repeated when the user desires to change the visualization from tree chart 610 into another visualization type selected in drop-down menu 615, such as a pie chart. Tree chart 610 is faded out of the display screen and region 605 is morphed into a pie slice. FIG. 7 illustrates the intermediate visualizations produced when morphing region 605. Region 605 is morphed into a series of intermediate polygons such as set of intermediate polygons 705 in intermediate visualization 710 shown on display screen 700. Another visualization of the same data set can be selected by the user in drop-down menu 815, such as a line chart. Pie chart 805 is faded out of display screen 800 and pie slice 810 is morphed into a section of a line chart. FIG. 9 illustrates the intermediate visualizations produced when morphing region 810. Region 810 is morphed into a series of intermediate polygons such as set of intermediate polygons 905 in intermediate visualization 910 shown on display screen 900).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Boxiel (US 2009/0096812 A1) and in view of Bebo et al. (US 2005/0055337 A1), hereinafter Bebo.

As to claim 4, Boixel does not explicitly disclose selecting a template from a template database to use for the first visualization or the second visualization.
Bobo discloses selecting a template from a template database to use for the first visualization or the second visualization (See para. [0045], display document visuals on the administrative interface based upon the template selected).
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention was made to modify visualization of Boxiel to select a template from a template database to use for the first visualization, taught by Bebo. Skilled artisan would have been motivated to facilitate users to select content without entering the data efficiently (See Bebo, para. [0034]. In addition, both references (Boxiel and Bebo) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting data visualizations in response to a user query. This close relation between both references highly suggests an expectation of success.
As to claim 5, Boixel discloses wherein the one or more data sets stored in the memory (See para. [0045], the executable data is stored in memory).
Boixel does not explicitly disclose comprise packaged data.
Bobo discloses wherein the one or more data sets stored as packaged data (See para. [0055], storing a particular group or package of document visuals).
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention was made to modify the system of Boxiel to package data, taught by Bebo. Skilled artisan would have been motivated to associate document visuals with a category or a package to facilitate users to locate content efficiently (See Bebo, para. [0055]. In addition, both references (Boxiel and Bebo) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting data visualizations in response to a user query. This close relation between both references highly suggests an expectation of success.
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boxiel (US 2009/0096812 A1) and in view of Sweat et al. (US Patent 7062532 B1), hereinafter Sweat.
As to claim 6, Boixel does not explicitly disclose one or more data sets comprise a modify permission value, a view permission value, a read-only permission value, or some combination thereof.
Sweat discloses one or more data sets comprise a modify permission value, a view permission value, a read-only permission value, or some combination thereof (See Figure 7, one or more project or datasets have file permission settings).
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention was made to modify datasets of Boxiel to include permission settings, taught by Sweat. Skilled artisan would have been motivated allow user to easily organize, set access permissions (See Sweat, col 1, lines 1-65). In addition, both references (Boxiel and Sweat) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting data visualizations in response to a user query. This close relation between both references highly suggests an expectation of success

10.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boxiel (US 2009/0096812 A1) and in view of Li et al. (US 2014/0152667 A1), hereinafter Li.
	As to claim 8, Boixel discloses the first visualization and the second visualization correspond to a first bar of a bar chart (See para. [0035], para. [0048], [0060], para. [0064] and Figures 4-7. The first visualization can be the sales revenues in France in bar chart, the second visualization can be sales revenues in).  
Li also discloses the first visualization and the second visualization correspond to a first bar of a bar chart, the third visualization corresponds to a second bar of the bar chart; and the first bar impacts the third visualization corresponding to the second bar  (See [0053] and Figure 4, first visualization [phone] and the second  visualization [email] corresponding to a first bar chart [Q1]; the third visualization corresponds to a second bar of the bar chart [Q2] ; and the first bar impacts the third visualization corresponding to the second bar [e.g. Q1 impacts Q2 because both considered to be revenue in 2017]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention was made to modify visualization of Boxiel to include a third visualization corresponds to a second bar, taught by Li. Skilled artisan would have been motivated to facilitate users at all levels of expertise to better utilize existing analytical instrumentation and to generate new insights from previously created data presentation artifacts (See Li, para. [0011]). In addition, both references (Boxiel and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting data visualizations in response to a user query. This close relation between both references highly suggests an expectation of success.
As to claim 9, Boixel discloses wherein updating the second image comprises: using an additional animation sequence to indicate an impact of the first bar on the second visualization (See para. [0050]-[0053], the application tool animating each stage of the morphing from the first set of polygons into the second set of polygons in the display screen at a given speed or a logarithmic speed from the fastest to the slowest, the application tool also creates intermediate polygons and displays at each stage of the morphing, presenting an animation to the user as the morphing occurs, the animation performed on the display screen contains a set of number of animation frames, the set of frames in an automatically computed number to obtain a good animation speed).
11.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boxiel (US 2009/0096812 A1) and in view of Dong et al. (US 2013/0079911 A1), hereinafter Dong.
As to claim 11, Boxiel discloses determining the one or more intermediate frames for the animation sequence comprises: generating instructions to transition from the first image to the second image using the one or more intermediate frames (See para. [0050]-[0053], the application tool animating each stage of the morphing from the first set of polygons into the second set of polygons in the display screen at a given speed or a logarithmic speed from the fastest to the slowest, the application tool also creates intermediate polygons and displays at each stage of the morphing, presenting an animation to the user as the morphing occurs, the animation performed on the display screen contains a set of number of animation frames, the set of frames in an automatically computed number to obtain a good animation speed).
Boxiel does not explicitly disclose generating pixel-level instruction.
Dong discloses wherein determining the one or more intermediate frames for the animation sequence comprises: generating pixel-level instructions to transition from the first image to the second image using the one or more intermediate frames (See para. [0065]-para [0069], generating pixel-level comparisons to determine the quantity of intermediate frames).
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention was made to modify visualization of Boxiel to generate pixel-level instruction, taught by Dong. Skilled artisan would have been motivated to achieve smooth morphing of images (See Dong, para. [0003]). In addition, both references (Boxiel and Dong) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating a morphing animation from multiple images. This close relation between both references highly suggests an expectation of success.
As to claim 12, Dong also discloses wherein an intermediate frame of the one or more intermediate frames corresponds to a respective relative timestamp within the animation sequence (See para. [0141], before image morphing preprocessing is performed on adjacent images among the images, the method further includes: obtaining current remaining time of a music file by capturing a timestamp of the music file. It is judged whether the current remaining time is greater than zero. The performing image hue preprocessing on the adjacent images among the images refers to, when the current remaining time is greater than zero, performing hue preprocessing on the adjacent images among the multiple images).
As to claim 13, Dong also discloses displaying, in the user interface, each intermediate frame of the one or more intermediate frames during the animation sequence and according to respective relative timestamps for each intermediate frame of the one or more intermediate frames (See para. [0013], para. [0141], generate a morphing animation according to the multiple images and the intermediate frame images that are inserted between all adjacent images among the multiple images; and a playback module, configured to play a music file, and when remaining playback time of the music file is greater than zero, play the morphing animation on a video display interface of the music file).
12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boxiel (US 2009/0096812 A1) and in view of White et al. (US 2010/0095208 A1), hereinafter White
As to claim 19, Boxiel disclose using the animation sequence to transition from the first image representing the first visualization to the second image representing the second visualization (See para. [0050]-[0053], the application tool animating each stage of the morphing from the first set of polygons into the second set of polygons in the display screen at a given speed or a logarithmic speed from the fastest to the slowest, the application tool also creates intermediate polygons and displays at each stage of the morphing).
Boxiel does not explicitly disclose storing the interaction visualization in the memory and using the stored interaction visualization to replay user interaction data based at least in part on the replay request signal.
White discloses storing the visualization interaction n the memory (See para. [0132], storing the visualization in a web browser buffer memory) using the stored interaction visualization to replay user interaction data based at least in part on the replay request signal (See para. [0052], para. [0122] and para. [0132], receiving a request for replay of one or more tracking records, the system transforms user interaction data retrieved from one or more tracking records and transmitting the data to be an analysis computer).
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention was made to modify visualization of Boxiel to present a visualization in response to a replay request signal, taught by White. Skilled artisan would have been motivated to provide remote tracking and replay of visualization data that allow more reliable tracing of complex data without significant performance impacts on the client browser (See White, para. [0005]). In addition, both references (Boxiel and White) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting data visualizations in response to a user query. This close relation between both references highly suggests an expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al. (US 20020013789 A1) discloses an apparatus and method for retrieving information is described wherein a database stores a plurality of records. Each record comprises information and associated classification data. The classification data includes at least one value. The or each value comprises a predetermined subjective rating for the associated information in a category. User preference data is received from a user identifying at least one category of information to be searched for and a corresponding desired value for the or each category. The user preference data is compared with the classification data in the database to determine the relative fit of the classification data with the user preference data and information is retrieved from the database on the basis of the determined relative fit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/Primary Examiner, Art Unit 2153